Citation Nr: 0405458
Decision Date: 02/27/04	Archive Date: 05/14/04

DOCKET NO. 02-12 193                        DATE FEB 27 2004

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for tinea pedis.

2. Entitlement to service connection for chronic headaches, including as a result of exposure to Agent Orange.

3. Entitlement to an increased initial (compensable) rating for service-connected Hepatitis B.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2002 rating decision of the Department of Veterans Affairs (VA) Regional
	Office (RO) in New Orleans, Louisiana. The RO in Waco, Texas, currently has
jurisdiction over the case.

REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claims so that he is afforded every possible consideration.

Review of the claims folder indicates that the veteran was applying for Social Security Administration (SSA) disability benefits in April 2002. Therefore, the RO should make arral1gements to obtain these records on remand. See Murincsak v Derwinski, 2 Vet. App. 363 (1992).

With respect to the claim for a higher rating for service-connected Hepatitis B, a medical examination is required in order to identify all residuals associated with this disability and to determine whether the incident of Hepatitis for which the veteran was treated in April 2002 is associated with his service-connected Hepatitis B.

The service medical records reflect treatment for tinea pedis, and a June 2001 V A
Examination demonstrated "peeling to the feet consistent with tinea pedis." The

- 2 
- 
service medical records further ,disclose that in February 1972 the veteran was treated for intermittent headaches. After service, he was diagnosed as having chronic headaches in June 2001. As such, the veteran should be afforded VA examinations that include medical opinions, based on review of the service medical records, as to whether his current tinea pedis and headaches are related to his active service. Any recent relevant treatment records, including from the Dallas VA Medical Center (V AMC), should also be obtained.

For the reasons stated above, this appeal is REMANDED to the RO via the Appeals  Management Center (AMC) in Washington, DC for the following development. VA will notify the veteran if further action is required on his part.

1. Ask the veteran to identify all medical care providers
that have recently treated him for Hepatitis, tinea pedis,
and headaches. Obtain all records of any treatment
reported by the veteran, including from the Dallas
VAMC, that have not already been associated with the claims folder.

2. Make arrangements to obtain a copy of any SSA decision denying or granting disability benefits to the , veteran. Request from SSA copies of all the documents or evidentiary material that were used in considering the veteran' s claim for disability benefits.

3. After the above development has been completed and all records received have been associated with the claims file, make arrangements with the appropriate VA medical facility(ies) for the veteran to be afforded skin and neurological examinations, as well as an examination by a specialist in liver disorders. Send the claims folder and a copy of this remand to the examiners for review. The examiners are asked to indicate that they have reviewed the claims folder. All necessary tests should be conducted and

- 3 



the examiners should review the results of any testing prior to completion of the reports.

Skin

The skin examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current tinea pedis had its onset during active service or is related to any in-service disease or injury.

Neurological

The neurological examiner should provide an opinion as to whether it is as likely as not (i.e., is there at least a 50 percent probability) that any current headache disorder had its onset during active service or is related to any in-service disease or injury.

Liver

The liver specialist should identify all residuals attributable to the veteran's service-connected Hepatitis B. If there are currently no symptoms/residuals associated with Hepatitis B, the examiner should so state.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the incident of Hepatitis for which the veteran was treated in April 2002 is related to his service-connected Hepatitis B.

- 4 



The examiners must provide comprehensive reports inc1uding complete rationales for all conc1usions reached.

4. Review the c1aims file and ensure that no other notification' or development action, in addition to those directed above, is required by the Veterans Claims Assistance Act (VCAA) and subsequent interpretive authority. If further action is required, undertake it before further adjudication of the c1aims.

5. Finally, readjudicate the veteran's claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand. If the decision with respect to the c1aims remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of these c1aims as a result of this action.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of  1994, Pub. L. No. 103-446, § 302m 108 Stat. 4645,

- 5 

4658 (1994), 38 U.S.C.A. § 5101(West 2002) (Historical and Statutory Notes). In addition, VBA's -Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Par: IV, Paras. 8.43 and 38.02.

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.
\
This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6 





